Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  161492                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re CERTIFIED QUESTION FROM THE                                                                     Richard H. Bernstein
  UNITED STATES DISTRICT COURT,                                                                         Elizabeth T. Clement
  WESTERN DISTRICT OF MICHIGAN,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
  SOUTHERN DIVISION                                                            SC: 161492
  _________________________________________/
  MIDWEST INSTITUTE OF HEALTH, PLLC,
  d/b/a GRAND HEALTH PARTNERS,
  WELLSTON MEDICAL CENTER, PLLC,
  PRIMARY HEALTH SERVICES, PC, and
  JEFFERY GULICK,
             Plaintiffs,
  v
  GOVERNOR OF MICHIGAN, MICHIGAN
  ATTORNEY GENERAL, and MICHIGAN
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES DIRECTOR,
             Defendants.
  _________________________________________/

         On September 9, 2020, the Court heard oral argument on the questions certified by
  the United States District Court for the Western District of Michigan. On order of the
  Court, the questions are again considered. We DIRECT the parties to file supplemental
  briefs by 5:00 p.m. on Wednesday, September 16, 2020, addressing: (1) whether the
  Emergency Powers of the Governor Act (EPGA), MCL 10.31 et seq., applies in the
  context of public health generally or to an epidemic such as COVID-19 in particular; and
  (2) whether “public safety,” as that term is used in the EPGA, is a term of ordinary
  meaning or has developed a specialized legal meaning as an object of the state’s police
  power, and whether “public safety” encompasses “public health” events such as
  epidemics. Amici are invited to file supplemental briefs on these issues by the same
  deadline.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2020
           t0909
                                                                                Clerk